PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above captioned case, it is this 15th day of September, 2004,
*210ORDERED, by the Court of Appeals of Maryland, that the judgment of the Circuit Court for Montgomery County be, and it is hereby, vacated, and the case is remanded to the Circuit Court for further proceedings not inconsistent with the opinions in Levitt v. Fax.com, Inc., 383 Md. 141, 857 A.2d 1089 (No. 21, September Term, 2003, filed September 13, 2004) and Ponte Architects, Ltd. v. Investors’ Alert, Inc., 382 Md. 689, 857 A.2d 1 (2004). Costs to be paid by the DefendantAppellee, Fairfield Resorts, Inc.
/s/ ROBERT M. BELL
Chief Judge